In a proceeding to confirm an arbitration award relating to no-fault benefits, the appeal is from a judgment of the Supreme Court, Suffolk County, dated October 8, 1976, which confirmed the arbitrator’s award and denied appellant’s cross motion to vacate the award. Judgment affirmed, with costs. The arbitrator found that the claimant-respondent crossed a road and was struck by a truck while he was "streaking”, but that he "was not aware that he was fleeing apprehension” (see Insurance Law, § 672, subd. 2, par [c], cl [i]). That finding is supported by the evidence in the record. The running was not proof, per se, of a flight from apprehension, since an essential aspect of "streaking” is running. Titone, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.